Judge Owsley
delivered the opinion of the court.
The appellants, who were defendants in the circuit court, having proved in themselves and those under whom they claim, an adverse possession for upwards of twenty years, it was irregular to instruct the jury, that they couldnot avail themselves of the length of possession, unless they produced some written evidence of the right and transfers of those under whom they claimed.
The judgment must, therefore, be reversed with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.